•                                                                                                                         Fll_ED
AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                           "
                                                                                                                          u ....   I       LUIJ

                                        UNITED STATES DISTRICT COURT                                                 CLERK J 5. CHSTfl1CT COUflT
                                                                                                                  SOUTHERN DISTRICT OF C.i~LIFORNIA
                                                                                                                  BY                              DEPUTY
                                             SOUTHERN DISTRICT OF CALIFORNIA

               UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                   v.                                        (For Offenses Committed On or After November l, 1987)
                   MELINA ROQUE-FLORES
                                                                                Case Number:          18CR4670-DMS

                                                                             William Burgener CJA
                                                                             Defendant's Attorney
REGISTRATION NO.                   72464298

D -
THE DEFENDANT:
/:g] pleaded guilty to count( s)         1 of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Connt
Title & Section                      Natnre of Offense                                                                          Nnmber(s)
8 USC 1324(a)(2)(B)(iii)             BRINGING IN ALIENS WITHOUT PRESENTATION AND                                                       I
and 18 USC 2                         AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
/:g]   Count(s)    remaining                                        is             dismissed on the motion of the United States.
                  ~~~~~~~~~~~~~~




/:g]   Assessment: $100.00 ordered waived.


       JVTA Assessment*: $
D
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
i:gJNo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             Jamrnry 4 2019
                                                                             Date oflmposition of Se:n~



                                                                             HON.   DAN~BRAW
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                               18CR4670-DMS
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                MELINA ROQUE-FLORES                                                      Judgment - Page 2 of 2
CASE NUMBER:              18CR4670-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

D      The defendant shall surrender to the United States Marshal for this district:
       D    at _ _ _ _ _ _ _ _ _ A.M.
                                                              on - - - - - - - - - - - - - - - - - -
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                                                        to - - - - - - - - - - - - - - -
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR4670-DMS
